Title: To John Adams from Mercy Otis Warren, October 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Watertown October 1775
      Sir
     
     The extensive system of policy which must engross your thoughts, and the vast field of business in which you are engaged, is such that I feel some checks whenever I call off your attention for a moment on anything so unimportant as a letter of mine. Yet I cannot find myself willing to give up the pleasure of corresponding with a gentleman, I hold in high estimation, both as a defender of the rights of mankind, and as the faithful friend to a very worthy person who holds the first place in my heart. I think the last consideration gives me a claim to the indulgence of my scribbling humour, and frequently a letter in return.
     As I feel myself as much interested in the welfare and happiness of the community, and the honour of my country, as any individual of either sex, I cannot but express some part of my concern, that any thing should take place among ourselves, which may give our vindictive foes just cause to unbraid us, as being actuated by the same nar­row and principles, we have so loudly borne testimony against. A new dispute has lately arisen between the board of Consellors and the house of Representatives: a full detail thereof will be given you by Mr. Warren, the first moment of leisure he can find. I fear by this, and I will presume to say by some other injudicious steps, the hands of our new goverment will be weakened, and the legislative authority perhaps in time become contemptible among us.
     Shall I ask you Sir, what is the reason that man in general, as soon as he is a little elevated towards the pinnacle of power (by whatever means he is invested therewith) grows forgetful at once of primeval principles, and becomes so tenacious of prerogative that he is sore in every part that affects it, and shrinks at the approach of any thing that might injure the newborn bantling. He wishes to cherish the young embrio till it grows to a gigantic size, to a formidable monster, that endangers the choicest claims of society.
     I am more and more convinced, of the propensity in human nature to tyranize over their fellow men: and were it not for the few—the very few, disinterested and good men, who dare venture to stem the tide of power, when it grows wanton and overbearing, the ideas of native freedom, and the equal liberty of man would long ee’r this have been banished the western hemisphere. The darkness, the despotism, and slavery, of the eastern world, would soon spread their sable curtain over this clearer region. But I leave every ideal object, either of peace, terror, or war, to give you some further account of what in reality exists among us.
     We may look into the capital and simpathize with the miserable remnant of inhabitants yet there; they are pining for bread, emaciated by fears and watching—wasted by sickness, and daily insulted by their cruel inmates who enter and take possession where ever they please. Many convenient houses, are levelled to the ground, and still to aggravate the insolence and barbarism of the times, the sanctuaries of religion are some of them converted into stables, while others are prostituted to the most ludicrous purposes.
     The desk, the pews, and other incumbrances are taken down in the old South (a church long venerated in the town) to make it convenient for the accomodation of Burgoyne’s light horse; while the infamous Dr. Morison whose character I suppose you are acquainted with, reads prayers in the Church in Brattle street, to a set of banditti who after the rapines, robberies, and devastations of the week, dare, some of them at least, to lift their sacrilegious hands, and bow before the altar of mercy.
     
     The troops in Boston lie on their arms every night, in expectation that the Americans will attempt to enter. I wish we had possession of the town, yet, I fear it will be a bloody scene whenever it takes place. I will breath one wish more, and that is for the restoration of peace; peace I mean on equitable terms; for pusillanimous and feeble as I am, I cannot wish to see the sword quietly put up in the scabbard, until justice is done to America: the principles both of honour and humanity forbid it.
     I hope Dr. Franklin has safely arrived among you. I was pleased with an opportunity of seeing and conversing with this venerable person, whose philosophic character has long been revered, nor was I less pleased to observe the affability and politeness of the gentleman, happily united with the virtues of the patriot in this respectable man. He commanded the veneration and esteem of every one here by a dignity of deportment, which I candidly hope is the result of conscious worth.
     You will permit me to go on and give my opinion of several other distinguished characters, who have an active and important part to exhibit in the American cause. From their high rank in life, their names will be handed down to future generations and I hope with deserved applause. The Generals Washington, Lee, and Gates, with several other distinguished officers from head quarters dined with us three days since. The first of these I think one of the most amiable and accomplished gentleman, both in person mind and manners that I have met with. The second who I never saw before, I think plain in his person to a degree of ugliness, careless, even to unpoliteness—his garb ordinary, his voice rough, his manners rather morose,—yet sensible, learned, judicious, and penetrating; a considerable traveller, agreeable in his narrations, and a zealous indefatigable friend to the American cause, but much more from a love of freedom and an impartial sense of the inherent rights of mankind at large than from any attachment or disgust to particular persons or countries. The last is a brave soldier, a high republican, a sensible companion, an honest man, of unaffected manners, and easy deportment. You know these people: if I have made up a wrong judgement, you may correct it.
     I am disappointed in not seeing Mrs. Adams here this day; but I shall soon call on her, at her own house on my way to Plymouth. I expect now in a few days to set out for that place where I shall go into winter quarters. I shall think myself and family quite safe there, as one of the reconnoitering pirates has reported it too hazardous to venture the Kings ships into that harbour.
     
     I am exceedingly sorry for the death of so worthy a man, and so firm a friend to America as the Honourable Mr. Randolph. When I view him as the unshaken patriot, I grieve for the loss my Country has sustained. When I consider him in the light of an amiable friend, and an affectionate husband, I commiserate the affliction of his lady: I have been told they were remarkably happy in the conjugal relation.
     May those of your assembly, who are both capable and disposed to do service to their country be long continued and protected; and may you Sir, when your public duties will permit be returned to your friends, family, and connexions!
     My letter has already run to such a length that I will only add, that if all men were like yourself and your friend Mr. Warren, it would not have been necessary for you to have written so often, with so much importunity, and to so little purpose for certain important public accounts. But they are at present in the hands of a set of men, who if left to themselves, would not compleat them till the close of the Millenium, even if it was not to begin till many more centuries are counted up in the score of time.
     That they will soon be put into hands less indolent; and appear in some more hopeful way, is wished, and believed by your sincere friend.
     
      Mrs. Warren
     
     
     
      November 7th 1775
     
     The Circumstance I Mentioned with Regard to the old south Church and which you may well think Gives Great affliction to the sisterhood, Comes from Mrs. Hooper who Got out of Boston Last week with a Number of other persons. Howe Has Lately Given Liberty to many people to Come out. But still the Wretchs are Miserable, for General Washington does not think proper to suffer the Boats to Come out by way of Chelsey and the Comander in Boston will not suffer them to Come by Roxbury. Our Caution is on account of the small pox with which Many are infected.
     A New Commitee of accounts are to be Appointed yesterday soon who may perhaps do something to your satisfaction. Your friend thinks the airs of prerogative, and the high sense of Dignity which some New made Creatures assume is Beyond Bearing.
     Human Nature is the Cause the Guilty Cause. Nothing but a Rapid Rotation will keep the sins of men within due Bounds.
     It was also a Resolve of the House that the Boston people should not Come out by Chelsey.
    